Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfeld et al. (2013/0039483) in view of House et al. (US Patent No. 6,370,574).
As to claim 1, Wolfeld teaches a method for multiple interaction live monitoring ([0011, 0027]) comprising: receiving, on a first computing device comprising a first processor and a first memory (ACD 10 and Fig. 2), from at least two contact center agents a plurality of interactions ([0001-0002]), at least one of which comprises an audible customer interaction ([0014, 0029, 0031]), and a plurality of interaction details for each received interaction, the interaction details comprising information descriptive of the content of an interaction ([0033, 0020-0023]) and audio content from the audible customer interaction ([0014, 0029, 0031]); presenting, on a third computing device a third processor and a third memory (supervisor device 12 and Fig. 3), that a supervisor monitors simultaneous multiple interactions in window displays on-going communication sessions between agents and customers (Fig. 3, [0006, 0027]).
Wolfeld does not explicitly discuss recording, on a second computing device a second processor and a second memory, the plurality of interactions received and associating the plurality of interaction details with their respective recording; sending, from the second computing device to a third computing device, the plurality of 
House teaches recording, on a second computing device comprising a second processor and a second memory (Fig. 1, monitor server 20), the plurality of interactions received and associating the plurality of interaction details with their respective recording (col. 2, lines 40-45 - provision for passive workstation monitoring; allows a supervisor to simultaneously monitor and/or record for playback on-screen and telephone activities of an employee (i.e. an agent);  col. 2, lines 48-57 - monitoring on a monitoring workstation on-screen activities of a monitored workstation, workstation having a video display screen; monitoring data corresponding to changes made on a video screen, between a first in-time screen display and a second in-time screen display); col. 5, lines 6-16); sending, from the second computing device to the third computing device (monitor server 20 to supervisor’s workstation 40 of Fig. 1), the plurality of interaction and their associated plural of interaction details via a network (col. 16, lines 46-57) and software on the server sending data polls to software installed and running on the agent’s workstation (col. 6, lines 25-27, Fig. 1, network interconnection means 15); live monitoring of at least two agents by a human user (col. 1, line 66 through col. 2, line 26 – where House discussed providing remote monitoring of agent’s workstation; a supervisor monitors screen and voice activities of agents during their telephone conversations and determines that agent’s more typical activities on the job therefore provided with more accurate set of information and such a need is also present when multiple agents require such monitoring).

As to claim 2, House teaches providing customer’s account information such as outstanding balance, the amount last paid at the agent’s workstation (col. 1, lines 45-58); sending the plurality of interaction and their associated plural of interaction details via a network (col. 16, lines 46-57) and software on the server sending data polls to software installed and running on the agent’s workstation (col. 6, lines 25-27) and agents in groups conventionally referenced as call center that have as many as 200 agents in a group, each having their own telephone, computer workstation, etc. (col. 1, lines 59-65), hence it would have been obvious that the plurality of interactions and their associated plurality of interaction details or data polls are sent via a network to contact center agents using an automated call distributor in the call center in order to ensure a call agent is handling the communication properly and providing the customer with an adequate level of customer service.

3.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfeld and House, in view of Gupta et al. (2013/0054339).

Gupta teaches interaction details are collected from public information storage comprising at least a social network ([0007 – where Gupta discussed receiving customer service query, submitting the query; [0008] – providing query response to customer; [0047] once a query is published on the social network (public network) responses are submitted and published on social network; customers can then read and obtain desired information (implies customer interaction information retrieved from previous storage of customer interaction information).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claim invention to modify Wolfeld and House for interaction details collected from public information storage as taught by Gupta. One of ordinary skill in the art would have been motivated to employ the teachings of Gupta for the benefits achieved from a system that optimizes the customer service processes in order to achieved increased customer satisfaction with improved cost efficiency (Gupta [0006]).

4.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfeld and House as applied to claim 1 in view of Anisimov et al. (2006/0083362).
As to claims 7-8 House and Wolfeld do not explicitly disclose the plurality of interaction details comprises additional interaction details collected from private information sources that comprise a customer service management system.

It would have been obvious to one of ordinary skill in the art before the effective filing data of the claim invention to modify House and Wolfeld for interaction details collected from a local area network or private information storage as taught by Anisimov. One of ordinary skill in the art would have been motivated to employ the teachings of Anisimov for the benefits achieved from a system that enables call contact centers to improve call handling efficiency.
Response to Arguments
5.	Applicant’s arguments with respect to claims 1-2, 5-8 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
 	With respect to claim 1, Applicant argues that “none of the cited references, either singly or in combination, teach the method of the claimed invention, as currently amended”. Examiner respectfully disagrees.  Please refer to the above rejection(s) with respect to claim 1 with newly amended limitations that both Wolfeld and House teaches the newly amended limitations of the claim.
	Applicant further argues that House describes in (col. 6, lines 28-31), “the agent’s workstation… returns only selected screen portions (referred to as ‘Changed Regions’)”. It can be clearly seen that House is focused on displaying only the changed region of an agent’s workstation screen, and does not teach the use of a multiple interaction display for live monitoring of the at least two agents by a human user (remarks, page 6). In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
With respect to claims 5-8, Applicant argues that “For reasons argued above, claim 1 is patentable over the cited references and all dependent are patentable at least as they depend from claim 1. Applicant respectfully requests withdrawal of the 103 rejection”. Please refer to the above rejection(s) and responses with respect to claim 1.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quynh H. Nguyen whose telephone number is (571)272-7489.  The examiner can normally be reached on Monday-Friday 7AM-3PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:

                        P.O. Box 1450
                        Alexandria, VA  22313-1450

Or faxed to:

                    (571) 273-8300, for formal communications intended for entry and for 
                          Informal or draft communications, please label “PROPOSED” or “DRAFT.”
                             
 Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652